Appeal by the defendant from a judgment of the County Court, Westchester County (West, J.), rendered October 11, 1995, convicting him of attempted assault in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s argument that his plea was not knowing, intelligent, and voluntary is without merit. Although the crime of attempted assault in the second degree pursuant to Penal Law § 120.05 (3) is a legal impossibility (see, People v Campbell, 72 NY2d 602, 607), a defendant may plead guilty to a nonexistent crime in satisfaction of an indictment charging a crime for which a greater penalty may be imposed (see, People v Martinez, 81 NY2d 810, 812; People v Foster, 19 NY2d 150). Review of the record reveals that the defendant’s plea was knowing, intelligent, and voluntary (see, People v Foster, supra; People v Barker, 221 AD2d 1018). Rosenblatt, J. P., Copertino, Pizzuto, Krausman and Florio, JJ., concur.